Case: 12-11282       Document: 00512395680         Page: 1     Date Filed: 10/03/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          October 3, 2013
                                     No. 12-11282
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

KAMAL K. PATEL,

                                                  Petitioner-Appellant

v.

WAYNE PHILLIPS, Warden,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 1:12-CV-210


Before DAVIS, SOUTHWICK and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Kamal K. Patel, federal prisoner # 56496-080, appeals from the order of
the district court denying his petition for habeas corpus relief pursuant to
28 U.S.C. § 2241. In the district court, Patel argued that his conviction and
sentence violated Apprendi v. New Jersey, 530 U.S. 466 (2000). On appeal, he
argues that he should not have been sentenced as an armed career criminal,
pursuant to Chambers v. United States, 555 U.S. 122 (2009), and Begay v. United
States, 553 U.S. 137 (2008).

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-11282     Document: 00512395680      Page: 2   Date Filed: 10/03/2013

                                  No. 12-11282

      We have nothing to consider in this appeal.               Patel raises the
Chambers/Begay argument for the first time on appeal, and we do not consider
issues raised for the first time on appeal. See Leverette v. Louisville Ladder Co.,
183 F.3d 339, 342 (5th Cir. 1999). Moreover, by failing to raise the Apprendi
issue in his appellate brief, Patel has abandoned it. See Cinel v. Connick, 15
F.3d 1338, 1345 (5th Cir. 1994). Patel’s appeal is frivolous.
      The current § 2241 petition was not Patel’s first attempt to obtain relief
pursuant to Apprendi or its progeny, United States v. Booker, 543 U.S. 220
(2005), and he has otherwise attempted to challenge his conviction on collateral
review on several occasions. See In re Patel, No. 11-50947, 1-2 (5th Cir. Feb. 28,
2012) (unpublished order denying authorization to file a successive 28 U.S.C.
§ 2255 motion); In re Patel, No. 05-50674, 1-2 (5th Cir. July 19, 2005)
(unpublished order denying authorization to file a successive § 2255 motion
based on Booker); Patel v. Morris, 37 F. App’x 428, 429-32 (10th Cir. 2002)
(affirming order denying relief under § 2241 based on Apprendi); In re Patel, No.
00-50980 (5th Cir. Nov. 7, 2000) (unpublished order denying authorization to file
a successive § 2255 motion based on Apprendi).          Patel is WARNED that
frivolous, repetitive, or otherwise abusive filings will invite the imposition of
sanctions, which may include dismissal, monetary sanctions, and restrictions on
his ability to file pleadings in this court and any court subject to this court’s
jurisdiction.
      APPEAL DISMISSED, see 5TH CIR. R. 42.2. SANCTION WARNING
ISSUED.




                                        2